Case 1:20-cv-00925-JFB-SRF Document 58 Filed 01/12/21 Page 1 of 3 PageID #: 1376




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  HOLOGIC, INC., a Delaware corporation; and
  CYTYC SURGICAL PRODUCTS, LLC, a
  Massachusetts limited liability company,

                        Plaintiffs,
                 v.                                        C.A. No. 20-925-JFB-SRF

  MINERVA SURGICAL, INC., a Delaware
  corporation,

                        Defendant.

   JOINT MOTION FOR TELECONFERENCE TO RESOLVE DISCOVERY DISPUTE

        Plaintiffs Hologic, Inc. and Cytyc Surgical Products, LLC (collectively, “Hologic”) and

 Defendant Minerva Surgical, Inc. (“Minerva”) respectfully move this Court to schedule a

 teleconference to address outstanding disputes regarding the following discovery matters:

        •      As Minerva advised the Court in D.I. 57, on January 8, 2021, the Supreme Court

               granted Minerva’s Petition for a writ of certiorari in Hologic, Inc. et al v. Minerva

               Surgical, Inc., C.A. No. 15-1031-JFB-SRF (the “First Action”) relating to the

               assignor estoppel issue. In view of the effects that the Supreme Court’s decision

               may have on this case, which involves the same patent-in-suit, Minerva will seek

               to stay this action pending the exhaustion of the appeal process in the First Action.

               By this motion, Minerva seeks a protective order preventing the depositions of its

               witnesses (Dave Clapper; Dominique Filloux; Eugene Skalnyi; and Csaba

               Truckai) pending resolution of its forthcoming motion to stay this case.

        The following attorneys, including at least one Delaware Counsel and at least one Lead

 Counsel per party, participated in a verbal meet-and-confer by telephone on January 12, 2020:
Case 1:20-cv-00925-JFB-SRF Document 58 Filed 01/12/21 Page 2 of 3 PageID #: 1377




       Delaware Counsel:

          •   Karen L. Pascale, attorney for Hologic

          •   Ian Liston, attorney for Minerva

       Lead Counsel:

          •   Marc Cohn, attorneys for Hologic

          •   Olivia M. Kim, attorneys for Minerva

       The parties are available for a teleconference on the following dates:

          •   Tuesday, January 19, 2021;

          •   Thursday, January 21, 2021; and

          •   Friday, January 22, 2021




                                               -2-
Case 1:20-cv-00925-JFB-SRF Document 58 Filed 01/12/21 Page 3 of 3 PageID #: 1378




  DATED: January 12, 2021

  YOUNG CONAWAY STARGATT & TAYLOR LLP                 WILSON SONSINI GOODRICH & ROSATI PC

  /s/ Karen L. Pascale                                /s/ Ian R. Liston
  Karen L. Pascale (#2903)                            Ian R. Liston
  Pilar Kraman (#5199)                                222 Delaware Avenue, Suite 800
  Rodney Square                                       Wilmington, DE 19801
  1000 North King Street                              Telephone: (302) 304-7606
  Wilmington, DE 19801                                iliston@wsgr.com
  Telephone: (302) 571-6600
  kpascale@ycst.com                                   Vera M. Elson
  pkraman@ycst.com                                    WILSON SONSINI GOODRICH & ROSATI PC
                                                      650 Page Mill Road
  Marc A. Cohn                                        Palo Alto, CA 94304
  William O. Young, Jr.                               Telephone: (650) 493-9300
  ARNOLD & PORTER KAYE SCHOLER LLP                    velson@wsgr.com
  601 Massachusetts Ave., NW
  Washington, DC 20001                                Edward G. Poplawski
  Telephone: (202) 942-5000                           Olivia M. Kim
  marc.cohn@arnoldporter.com                          Erik J. Carlson
  william.young@arnoldporter.com                      WILSON SONSINI GOODRICH & ROSATI PC
                                                      633 West Fifth Street, Suite 1550
  Ryan J. Casamiquela                                 Los Angeles, CA 90071
  ARNOLD & PORTER KAYE SCHOLER LLP                    Telephone: (323) 210-2900
  Three Embarcadero Center, 10th Floor                epoplawski@wsgr.com
  San Francisco, CA 94111                             okim@wsgr.com
  Telephone: (415) 471-3100                           ecarlson@wsgr.com
  ryan.casamiquela@arnoldporter.com
                                                      Attorneys for Defendant Minerva Surgical, Inc.
  Assad Rajani
  ARNOLD & PORTER KAYE SCHOLER LLP
  3000 El Camino Real
  Five Palo Alto Square, Suite 500
  Palo Alto, CA 94306
  Telephone: (650) 319-4500
  assad.rajani@arnoldporter.com

  Attorneys for Plaintiffs Hologic, Inc. and Cytyc
  Surgical Products, LLC




                                                -3-
